


Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is made and entered into as of November 27, 2007 (the
“Effective Date”), by and between INFOLOGIX INC., a Delaware corporation (the
“Company”), and ERIC M. RUBINO (“Employee”).

 

BACKGROUND

 

WHEREAS the Company provides mobile solutions and support to the healthcare,
pharmaceutical, retail, transportation, travel and entertainment, supply
chain/logistics, manufacturing and financial markets, which solutions include,
without limitation, the design, development and manufacture of products, RFID
and other software and proprietary technologies, and systems integration
services (the “Business”); and

 

WHEREAS the Company desires to employ Employee, and Employee desires to enter
into the employ of the Company, on the terms and conditions contained in this
Agreement.  The Company and Employee each acknowledge and agree that the
confidentiality and non-competition agreements and other restrictive covenants
contained in Section 5 constitute essential elements of this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement and intending to be legally bound, the
parties hereto agree as follows:

 

SECTION 1.                CAPACITY AND DUTIES

 

1.1          Employment; Acceptance of Employment.  The Company employs Employee
and Employee accepts employment by the Company for the period and upon the terms
and conditions set forth below.

 

1.2           Capacity and Duties.

 

(a)           Employee shall be employed by the Company generally as its Chief
Operating Officer and, subject to the supervision of the Chief Executive Officer
of the Company, shall perform such duties and shall have such authority
consistent with his position as may from time to time be specified by the Chief
Executive Officer.  Employee shall report directly to the Chief Executive
Officer and shall perform his duties for the Company principally from the
Company’s headquarters in Hatboro, Pennsylvania, except for periodic travel that
may be necessary or appropriate in connection with the performance of Employee’s
duties set forth in this Agreement.

 

(b)           Employee shall devote his full working time, energy, skill and
best efforts to the performance of his duties set forth in this Agreement, in a
manner that will comply with the Company’s rules and policies and that will
faithfully and diligently further the business and interests of the Company and
its affiliates (as defined below) and shall not be employed by or participate or
engage in or be a part of in any manner the management or operation of any
business enterprise other than the Company and its affiliates without the prior
written consent of the Board of Directors of the Company (the “Board”), which
consent may be

 

--------------------------------------------------------------------------------


 

granted or withheld in the Board’s sole discretion.  For purposes of this
Agreement, “affiliate” means any person or entity that is a subsidiary of,
controlling or controlled by or under common control with the Company.

 

SECTION 2.                TERM OF EMPLOYMENT

 

2.1          Term.  The term of Employee’s employment under this Agreement shall
be two years commencing on the Effective Date, as further extended or unless
sooner terminated in accordance with the other provisions of this Agreement (the
“Term”).  Except as hereinafter provided, on the second anniversary of the
Effective Date and on each subsequent anniversary thereof, the Term shall be
automatically extended for one year unless either party shall have given to the
other party written notice of termination of this Agreement at least 30 days
prior to such anniversary.  If written notice of termination is given as
provided above, Employee’s employment under this Agreement shall terminate on
the last day of the Term.

 

SECTION 3.                COMPENSATION

 

3.1          Basic Compensation.  As compensation for Employee’s services, the
Company shall pay to Employee a salary at the annual rate of $225,000 (the “Base
Salary”) (prorated on the basis of the actual days of employment) payable in
periodic installments in accordance with the Company’s regular payroll practices
in effect from time to time or at such higher annual rate as the Board shall
from time to time determine in its sole discretion.

 

3.2          Incentive Compensation.  During the Term and subject to the
discretion of the Board, Employee shall be eligible to participate in the
Company’s bonus program with the ability to achieve an annual bonus of up to 45%
of the Base Salary as per the bonus program’s guidelines and based upon Employee
and the Company meeting mutually agreed upon financial and performance based
objectives.

 

3.3          Stock Options.  The Company shall, subject to the approval of the
Company’s Board of Directors, grant to Employee options to purchase 300,000
shares of the Company’s common stock under the Company’s 2006 Equity
Compensation Plan at an exercise price of the per share fair market value as of
the date of the grant and upon the terms and conditions set forth in an option
agreement to be dated as of the date of such option grant between the Company
and Employee.

 

3.4          Employee Benefits.  In addition to the compensation provided for in
Sections 3.1, 3.2, and 3.3, (a) Employee and his dependents shall be entitled
beginning on January 1, 2008 and for the remainder of the Term to participate in
the Company’s medical, dental, life insurance and disability insurance plans and
such other of the Company’s employee benefit plans and benefit programs as may
from time to time be provided for other employees of the Company whose duties,
responsibilities, and compensation are reasonably comparable to those of
Employee, and (b) Employee shall be entitled during the Term to participate in
the Company’s 401(k) plan.

 

3.5          Vacation.  During the Term, Employee shall be entitled to vacation
of fifteen days per calendar year (prorated on the basis of the actual days of
employment), during which time his compensation shall be paid in full.

 

2

--------------------------------------------------------------------------------


 

3.6          Expense Reimbursement.  During the Term, the Company shall
reimburse Employee for all reasonable travel and entertainment expenses incurred
by him in connection with the performance of his duties in accordance with the
Company’s policies and procedures as in effect from time to time upon receipt of
itemized vouchers and such other supporting information as the Company may
reasonably require.

 

SECTION 4.                TERMINATION OF EMPLOYMENT

 

4.1          Death of Employee.  Employee’s employment with the Company shall
immediately terminate upon his death, upon which the Company shall not
thereafter be obligated to make any further payments other than amounts
(including salary, bonuses, expense reimbursement, etc.) accrued under this
Agreement as of the date of Employee’s death.

 

4.2          Disability of Employee.  In the event that Employee, in the
reasonable opinion of a physician selected by the Board, is or has been
substantially unable, due to his physical, mental or emotional illness or
condition, to substantially perform his duties for a period of 16 consecutive
weeks in any 18 month period or is deemed disabled under the Company’s
disability insurance policy then in effect, then the Company shall have the
right to terminate Employee’s employment upon 30 days’ prior written notice to
Employee at any time during the continuation of such inability.

 

4.3          Termination for Cause.  Employee’s employment with the Company
shall terminate immediately upon notice that the Company is terminating Employee
for “cause” (as defined below), in which event the Company shall not be
obligated to make any further payments to Employee other than amounts (including
salary, bonuses, expense reimbursement, etc.) accrued under this Agreement as of
the date of such termination.  As used in this Agreement, “cause” shall mean the
following:

 

(i)            commission of any act of fraud or dishonesty in connection with
Employee’s employment, or theft, misappropriation or embezzlement of the
Company’s funds;

 

(ii)           indictment for any felony, crime involving fraud or
misrepresentation, or for any other crime (whether or not such felony or crime
is connected with Employee’s employment) the effect of which in the judgment of
the Board is likely to adversely affect the Company or its affiliates;

 

(iii)          material breach of Employee’s obligations under this Agreement;

 

(iv)          repeated and consistent failure of Employee to be present at work
during normal business hours unless the absence is because of a disability as
described in Section 4.2;

 

(v)           violation of any lawful express direction of the Company or any
violation of any rule, regulation, policy or plan established by the Company
from time to time regarding the conduct of its employees and/or the Business, if
such violation is not remedied (if capable of remedy) by Employee within 15 days
of receiving notice of such violation from the Company;

 

3

--------------------------------------------------------------------------------


 

(vi)          gross incompetence or willful misconduct in the performance of, or
gross neglect of, Employee’s duties under this Agreement (after not less than 15
days’ prior written notice specifying deficiencies in performance);

 

(vii)         disclosure or use of Confidential Information, as defined in
Section 5.1, other than as required in the performance of Employee’s duties
under this Agreement; and

 

(viii)        Employee’s use of alcohol or any unlawful controlled substance to
an extent that it interferes materially with the performance of Employee’s
duties under this Agreement.

 

4.4          Termination without Cause.  The Board in its sole discretion may
terminate Employee’s employment with the Company upon 30 days’ prior written
notice to Employee at any time.

 

4.5          Termination for Good Reason.  The Employee may terminate his
employment with the Company in the event (i) Employee’s assignment (without
Employee’s consent) to a position, title, responsibilities, or duties of a
materially lesser status or degree of responsibility than the position,
responsibilities, or duties of Chief Operating Officer of the Company or removal
from his position as an executive officer of the Company, (ii) the reduction of
Employee’s base salary or bonus opportunity, except pursuant to a reduction
which also applies to the Company’s other senior executives, or (iii) the
requirement that Employee report to any officer of the Company other than its
Chief Executive Officer; provided, however, that Employee must have given
written notice to the Company that Employee believes he has the right to
terminate employment for good reason, specifying in reasonable detail the events
comprising the good reason, and the Company fails to eliminate the good reason
within 15 days after receipt of the notice.

 

4.6          Termination upon Change in Control.

 

(a)           If Employee is not offered employment by the Company’s successor
upon a Change in Control (as defined below), or his employment is terminated
during the first six months thereafter, for any reason other than for Cause,
Employee shall be entitled to severance pay as provided in Section 4.7.   A
“Change in Control” of the Company shall be deemed to have occurred if:

 

(1)           any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of interest in the Company results in 50%
or more of the outstanding voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors being then beneficially owned (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) by a party or parties who were not such
owners of outstanding voting securities of the Company immediately prior to such
sale or other disposition; provided, however, that a Change in Control shall not
be deemed to have occurred if the Company conducts a public offering or enters
into a private equity sale and a majority of the board of directors of the
resulting entity consists of individuals who were members of the board of
directors of the Company immediately prior to such transactions; or

 

4

--------------------------------------------------------------------------------


 

(2)           there shall occur (A) any consolidation or merger of the Company
in which the Company is not the continuing or surviving corporation or pursuant
to which the shares of the Company’s common stock would be converted into cash,
securities, or other property, other than a merger of the Company in which
holders of the Company’s common stock immediately prior to the merger have the
same proportionate ownership of shares of common stock of the surviving
corporation immediately after the merger, or (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of 50%
or more of the assets or earning power of the Company, other than to a
corporation of which immediately following such sale or other disposition more
than 50% of the outstanding shares of common stock and the combined voting power
of the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934) by all or
substantially all of the individuals and entities who were such owners of Common
Stock immediately prior to such sale or other disposition in substantially the
same proportion as their ownership immediately prior to such sale or other
disposition of Common Stock.

 

4.7          Severance Pay.  In the event that Employee is terminated without
Cause, for Good Reason, upon a Change in Control as provided in Section 4.6, or
by reason of disability, and provided that Employee signs a full release
agreement in favor of the Company, Employee shall be entitled to receive one
year of Employee’s Base Salary plus all earned and unpaid commissions and
bonuses.  In addition, the Company shall continue to provide Employee’s medical
and dental coverage then in effect for Employee until the earlier of (i) one
year following his termination date or (ii) upon receipt by Employee of
comparable benefits from an employer or other source.

 

SECTION 5.                RESTRICTIVE COVENANTS

 

5.1          Confidentiality.

 

(a)           Employee shall not, either during or after his employment with the
Company, directly or indirectly use, publish or otherwise disclose or divulge to
any third party any Confidential Information other than as required by law or in
the ordinary course of business.  As used in this Agreement, “Confidential
Information” shall mean all confidential and proprietary information, technical
data, trade secrets or know-how of the Company, including, without limitation,
any information concerning customers (including customer lists), vendors,
services, products, product plans, processes, designs, research, developments,
inventions, formulas, technology, drawings, engineering, hardware configuration
information, pricing policies, business plans or records, any technical or
financial information or data, any information relating to the history or
prospects of the Company or any of its stockholders, or other business
information disclosed to Employee by the Company either directly or indirectly
in writing, orally or by drawings or Employee’s observation of parts or
equipment, unpublished information and all information and data that is not
generally known by the industry.

 

(b)           Employee shall not, either during or after his employment with the
Company, directly or indirectly copy, reproduce or remove from the Company’s
premises, except as may be necessary in the performance of Employee’s duties
under this Agreement in the ordinary course of business, any Confidential
Information (in any medium) or any Company documents, files or records
(including, without limitation, any invoices, customer

 

5

--------------------------------------------------------------------------------


 

correspondence, business cards, orders, computer records or software, or
mailing, telephone or customer lists).  All such documents, files and records,
and all other memoranda, notes, files, records, lists and other documents made,
compiled or otherwise acquired by Employee in the course of his employment with
the Company are and shall remain the sole property of the Company and all
originals and copies thereof shall be delivered to the Company upon termination
of employment for whatever reason.

 

5.2          Inventions and Improvements.  Employee hereby agrees to assign the
entire right and interest without further consideration, free from any claim,
lien for balance due, or rights of retention to all patents, trademarks,
copyrights, and trade secrets, including without limitation, writings,
inventions, improvements, processes, procedures, ideas and/or techniques which
Employee may have made, conceived, discovered or developed, or which Employee
may make, conceive, discover or develop, either solely or jointly with any other
person or persons, at any time during the Term, whether or not during working
hours and whether or not at the request or upon the suggestion of the Company,
which (i) are related or relate to or are useful in connection with any business
previously, now or hereafter carried on or contemplated by the Company,
including developments or expansions of its present fields of operations,
(ii) resulted or result from any work performed by Employee for the Company or
any of its clients; or (iii) resulted or result from the use of the premises or
personal property (whether tangible or intangible) owned, leased, or contracted
for by the Company (collectively, the “Intellectual Property”). If subject to
copyright, the Intellectual Property shall be considered a “work made for hire”
within the meaning of the Copyright Act of 1976, as amended (the “Act”).
 Employee agrees that he shall make full disclosure to the Company of all such
writings, inventions, improvements, processes, procedures and techniques, and
shall do everything necessary or desirable to vest the absolute title thereto in
the Company.  Employee shall write and prepare all specifications and procedures
regarding such inventions, improvements, processes, procedures and techniques
and otherwise aid and assist the Company so that the Company can prepare and
present applications for copyright or letters patent therefor and can secure
such copyright or wherever possible, continuations, continuations-in-part,
divisionals, reissues, renewals, and extensions thereof, and can obtain the
record title to such copyright or patents so that the Company shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. Employee’s obligations to assist Company shall
survive termination of this Agreement and continue until the expiration of the
last available protection obtained on the Intellectual Property developed during
the Employment’s term of employment. Employee shall not be entitled to any
additional or special compensation or reimbursement regarding any and all such
writings, inventions, improvements, processes, procedures and techniques.  If
the Company is unable, after reasonable effort, to secure Employee’s signature
on any copyright or other analogous protection relating to the Intellectual
Property, whether because of Employee’s physical or mental incapacity or for any
other reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and on his behalf to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright, and other
analogous protection with the same legal force and effect as if personally
executed by Employee.

 

5.3          Noncompetition and Nonsolicitation.  During the Term and for one
year after any termination of Employee’s employment for any reason, Employee
shall not, for his own benefit or the benefit of any other person or entity,
directly or indirectly, in any capacity (as an employee, officer, director,
shareholder, partner, agent, principal, independent

 

6

--------------------------------------------------------------------------------


 

contractor, owner or otherwise) (i) engage in or be financially interested in
any business operation in the United States that engages in whole or in part
(A) in the Business or (B) in the manufacture, assembly, design, distribution or
marketing of any product or equipment substantially similar to or in competition
with any product or equipment that at any time during the Term or the
immediately preceding 12 month period has been manufactured, sold or distributed
by the Company or any product or equipment that the Company was developing
during the Term or such 12 month period for future manufacture, sale or
distribution or the provision of any service substantially similar to or in
competition with any service offered by the Company at any time during the Term
or such 12 month period or that the Company was developing during the Term or
such 12 month period; (ii) solicit, or attempt to solicit  any customer of the
Company; (iii) solicit, or contact with a view to the engagement or employment
by, or hire any person or entity of any person who is an employee of the
Company; (iv) seek to contract with or engage (in such a way as to adversely
affect or interfere with the business of the Company) any person or entity who
has been contracted with or engaged to manufacture, assemble, supply or deliver
products, goods, materials or services to the Company; or (v) engage in or
participate in any effort or act to induce any of the customers, associates,
consultants or employees of the Company or any of its affiliates to take any
action that might be disadvantageous to the Company or any of its affiliates;
except that nothing in this Agreement shall prohibit Employee and his affiliates
from owning, as passive investors, in the aggregate not more than 5% of the
outstanding publicly traded stock of any corporation so engaged.  The duration
of Employee’s covenants set forth in this Section shall be extended by a period
of time equal to the number of days, if any, during which Employee is in
violation of the provisions contained in this Agreement.

 

5.4           Injunctive and Other Relief.

 

(a)           Employee acknowledges that the covenants contained in this
Agreement are fair and reasonable in light of the consideration paid under this
Agreement, and that damages alone shall not be an adequate remedy for any breach
by Employee of any provision of Section 5 and accordingly expressly agrees that,
in addition to any other remedies that the Company may have, the Company shall
be entitled to injunctive relief in any court of competent jurisdiction for any
breach or threatened breach by Employee of any of the covenants set forth in
this Agreement.  Nothing contained in this Agreement shall prevent or delay the
Company from seeking, in any court of competent jurisdiction, specific
performance or other equitable remedies in the event of any breach or intended
breach by Employee of any of his obligations under this Agreement.

 

(b)           Notwithstanding the equitable relief available to the Company,
Employee, in the event of a breach of his covenants contained in Section 5,
understands that the uncertainties and delays inherent in the legal process
would result in a continuing breach for some period of time, and therefore,
continuing injury to the Company until and unless the Company can obtain such
equitable relief.  Therefore, in addition to such equitable relief, the Company
shall be entitled to monetary damages for any such period of breach until the
termination of such breach, in an amount deemed reasonable to cover all actual
and consequential losses, plus all monies received by Employee as a result of
said breach.  If Employee should use or reveal to any other person or entity any
Confidential Information, it will be considered a continuing violation on a
daily basis for so long a period of time as such Confidential Information used
by Employee or any such other person or entity.

 

7

--------------------------------------------------------------------------------


 

(c)           Employee agrees that the territorial and time limitations set
forth in Section 5 are reasonable and properly required for the adequate
protection of the business of the Company and that in the event that any such
territorial or time limitation is deemed to be unreasonable by a court of
competent jurisdiction, then Employee agrees and submits to the reduction of
either such territorial or time limitation to such an area or period as such
court shall deem reasonable.

 

SECTION 6.                MISCELLANEOUS

 

6.1           Arbitration.

 

(a)           All disputes arising out of or relating to this Agreement that
cannot be settled by the parties shall promptly be submitted to and determined
by a single arbitrator in Montgomery County, Pennsylvania, pursuant to the
rules and regulations then existing of the American Arbitration Association; but
nothing in this Agreement shall preclude the Company from seeking, in any court
of competent jurisdiction, damages, specific performance or other equitable
remedies in the case of any breach or threatened breach by Employee of
Section 5.  The decision of the arbitrator shall be final and binding upon the
parties, and judgment upon such decision may be entered in any court of
competent jurisdiction.

 

(b)           Discovery shall be allowed pursuant to the intendment of the
United States Federal Rules of Civil Procedure and as the arbitrators determine
appropriate under the circumstances.

 

(c)           The arbitrator shall be required to apply the contractual
provisions of this Agreement in deciding any matter submitted to it and shall
not have any authority, by reason of this Agreement or otherwise, to render a
decision that is contrary to the mutual intent of the parties as set forth in
this Agreement.

 

6.2          Prior Employment.  Employee represents and warrants that he is not
a party to any other employment, noncompetition or other agreement or
restriction that could interfere with his employment with the Company or his or
the Company’s rights and obligations; and that his acceptance of employment with
the Company and the performance of his duties will not breach the provisions of
any contract, agreement, or understanding to which he is party or any duty owed
by him to any other person.

 

6.3          Severability.  The invalidity or unenforceability of any particular
provision or part of any provision of this Agreement shall not affect the other
provisions or parts of this Agreement.  If any provision of this Agreement is
determined to be invalid or unenforceable by a court of competent jurisdiction
by reason of the duration or geographical scope of the covenants contained in
this Agreement, such duration or geographical scope, or both, shall be
considered to be reduced to a duration or geographical scope to the extent
necessary to cure such invalidity.

 

6.4          Assignment.  No party may assign any of its rights or delegate any
of its obligations under this Agreement without the prior written consent of the
other parties to this Agreement, except that the Company may assign this
Agreement to any person or entity that may become a successor in interest (by
purchase of assets or stock, or by merger, or otherwise) to the Company in the
business or a portion of the business presently operated by it.  Subject to

 

8

--------------------------------------------------------------------------------


 

the foregoing, this Agreement and the rights and obligations set forth in this
Agreement shall inure to the benefit of, and be binding upon, the parties and
each of their respective permitted successors, assigns, heirs, executors and
administrators.

 

6.5          Notices.  All notices, consents, waivers, and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized courier service (costs prepaid); (b) sent by facsimile
with confirmation of transmission by the transmitting equipment; or (c) received
or rejected by the addressee, if sent by certified mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the person (by name or title) designated below (or to
such other address or facsimile number, or person as a party may designate in
writing to the other parties):

 

 

(a)

If to the Company:

 

 

 

 

 

InfoLogix, Inc.

 

 

101 E. County Line Road

 

 

Suite 210

 

 

Hatboro, PA 19040

 

 

Tel: (215) 604-0691

 

 

Fax: (267) 681-0682

 

 

 

 

 

Attention: Chief Financial Officer

 

 

 

 

(b)

If to Employee:

 

 

 

 

 

Eric M. Rubino

 

 

3400 Greene Countrie Drive

 

 

Newton Square, PA 19073

 

A copy of any and all notices and other communications sent by facsimile
pursuant to this Section 6.5 shall also be sent by United States mail to the
appropriate address in accordance with this Section 6.5.

 

6.6          Entire Agreement and Modification.  This Agreement constitutes the
entire agreement between the parties with respect to the matters contemplated in
this Agreement and supersedes all prior agreements and understandings with
respect to those matters.  Any amendment, modification, or waiver of this
Agreement shall not be effective unless in writing.  Neither the failure nor any
delay on the part of any party to exercise any right, remedy, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of any right, remedy, power, or privilege
with respect to any other occurrence.

 

6.7          Governing Law.  This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the internal laws of the Commonwealth
of Pennsylvania (and United States federal law, to the extent applicable),
without giving effect to otherwise applicable principles of conflicts of law of
that or any other jurisdiction.

 

9

--------------------------------------------------------------------------------


 

6.8          Headings; Counterparts.  The headings of paragraphs in this
Agreement are for convenience only and shall not affect its interpretation.
 This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which, when taken together, shall be
deemed to constitute but one and the same Agreement.

 

6.9          Further Assurances.  Each of the parties shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.

 

6.10        Waiver.  Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

 

6.11        Survival.  The terms and conditions contained in Section 5 shall
survive the termination or expiration of this Agreement.

 

6.12        Indemnification.  Employee shall be covered by the Company’s
directors and officers liability insurance policies and indemnification policies
on the same terms and conditions as apply to the Company’s other senior
executives.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

INFOLOGIX INC.

 

 

 

 

 

By:

  /s/ David T. Gulian

 

 

David T. Gulian

 

 

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

     /s/ Eric N. Rubino

 

Eric M. Rubino

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------

 
